     9:19-cv-01515-BHH-BM           Date Filed 05/24/19     Entry Number 1       Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                  BEAUFORT DIVISION


ASHLEY BENNETT,                     )                 Civil Action No.     9:19-cv-1515-BHH-BM
                                    )
                  PLAINTIFF,        )
                                    )
VS.                                 )                    COMPLAINT
                                    )                 JURY TRIAL DEMANDED
BEAUFORT COUNTY and the             )
BEAUFORT COUNTY COUNCIL,            )
                                    )
                  DEFENDANTS.       )
                                    )
___________________________________ )


                                        INTRODUCTION

1.       Plaintiff brings this action under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§§2000e et seq. (hereinafter Title VII), to redress the unlawful conduct and actions of the

Defendant.

                                               PARTIES

2.       The Plaintiff is a female citizen and former resident of Beaufort County, South Carolina.

She currently resides in the State of Texas.

3.       Defendants Beaufort County and the Beaufort County Council (hereinafter “Beaufort”)

are bodies corporate and politic with authority to sue and be sued located in Beaufort County,

South Carolina. Defendants are employers within the meaning of Title VII.

                                 JURISDICTION AND VENUE

4.       Jurisdiction of this Court arises under 42 U.S.C. § 2000e-2 and 28 U.S.C. §1331 and

§1332.


                                                  1
      9:19-cv-01515-BHH-BM            Date Filed 05/24/19   Entry Number 1       Page 2 of 7




5.      Venue is proper under 28 U.S.C. §1391(b) and § 1391(c) as Defendant conducts business

within this judicial district and the unlawful employment practices giving rise to this action also

occurred in this judicial district.

CONDITIONS PRECEDENT

6.      The Plaintiff timely filed an administrative charge with the Equal Employment

Opportunity Commission (EEOC), the Notice of Right to Sue was received by the Plaintiff no

earlier than April 15, 2019 and this Complaint has been timely filed within ninety days of said

receipt by Plaintiff.

7.      The Plaintiff has thus complied with all conditions precedent for filing suit and now

timely files her Complaint.

STATEMENT OF FACTS

8.      The Plaintiff was hired by the Defendant Beaufort County as an Administrative Assistant

in 2006. During the first ten years of her job, she was assigned to assist the Clerk of County

Council.

9.      During the course of her employment, the Plaintiff performed her job in a satisfactory

manner.

10.       On September 1, 2016, Plaintiff took over the position of Clerk of Council. Around this

time, Plaintiff began experiencing unwelcomed touching and was subjected to harassing

comments related to Plaintiff’s sex.

11.       A County Councilman, Gerald Dawson (hereinafter “Dawson”), made repeated

unwelcomed sexual comments to Plaintiff and touched Plaintiff inappropriately on multiple

occasions.



                                                 2
      9:19-cv-01515-BHH-BM          Date Filed 05/24/19      Entry Number 1        Page 3 of 7




12.     Plaintiff made Dawson aware that the behavior was unwelcome and inappropriate. She

feared that reporting the actions would lead to retaliation, especially in the form or her

termination, so she initially attempted to deflect and repel the advances and comments of

Dawson without making management aware of the issues.

13.     After a period of time, the harassment became too much for Plaintiff to bear. She had

suffered several stress related maladies, including being hospitalized for chest pain after one

instance of Dawson’s advances. Left with no other recourse, Plaintiff was believed she could no

longer continue in her position with Defendants. On April 5, 2018, she reported to Josh Gruber

(hereinafter “Gruber”), the interim County Administrator, that she was resigning her position due

to the harassment of Dawson.

14.     Plaintiff was then subjected to multiple instances of retaliation leading, ultimately, to her

constructive termination after she made the complaint to Gruber. Her complaints were shared

internally and Plaintiff rapidly became an office pariah.

15.     The Plaintiff’s complaints included, but were not limited to, the following:

        When Plaintiff first interviewed for the position of Clerk to Council, Dawson insinuated

that the Council did not want to hire her based on her marital status – in that she was a single

mother who did not have assistance in the home.             Plaintiff was highly offended by this

insinuation. During the later investigation, it was intimated that Dawson had made up this topic,

making it more clear that he made the comments to intimidate or dress-down Plaintiff.

        Plaintiff received several phone calls from Dawson on her personal cell phone both

during and after working hours asking her to take specific actions. Dawson asked her to step out

of the building to discuss private matters with him that were not within Plaintiff’s scope of duties

in her position. Some of these matters included Dawson’s unhealthy curiosity into the hring
                                                  3
      9:19-cv-01515-BHH-BM           Date Filed 05/24/19      Entry Number 1     Page 4 of 7




process for the next County Administrator and asking for detailed personal information on

Council Chair, Paul Sommerville (hereinafter “Sommerville”) and Gruber.

        On March 5, 2017, Dawson texted Plaintiff requesting that she download and install the

“Marco Polo” application on her cellular phone. This is an app that allows users to share short

videos to other devices with the same application. Dawson’s stated reason for this request was

that he wanted to “show her something.” Plaintiff did not act on the request.

        Dawson touched Plaintiff inappropriately within the office on multiple occasions. First,

he began hugging her without her consent. This occurred numerous times and Plaintiff made it

clear that the touching made her uncomfortable. Next, Dawson attempted to kiss Plaintiff on the

lips on at least two occasions. As Plaintiff was leaving the office on March 22, 2017, Dawson

hugged Plaintiff and leaned in to attempt to kiss her on the lips. Plaintiff pulled back and dodged

the kiss, with it ultimately landing on her forehead. Plaintiff became panicked over this action

and was terribly disturbed by it.

        Dawson very often made comments about Plaintiff’s appearance and her clothing that

were highly suggestive in nature.       These comments were unprovoked and unwanted, and

Plaintiff believed that she made that fact clear to Dawson.

        On or around March 30, 2018, Dawson mentioned Gruber’s wife, also named “Ashley”,

to Plaintiff after her attendance at the March 26, 2018 County Council meeting. Dawson asked

Plaintiff if she believed she “looked as good as” Gruber’s wife and made several other salacious

comments comparing Plaintiff’s physical appearance to Ashley Gruber.

16.     After Plaintiff’s complaints to Gruber, news of the harassment spread throughout the

office of Defendants very quickly.



                                                 4
      9:19-cv-01515-BHH-BM          Date Filed 05/24/19      Entry Number 1        Page 5 of 7




17.     An investigation into Plaintiff’s complaints proceeded after April 6, 2018. The

investigation found that nothing could be done about Dawson because he was an elected official.

18.     During the period of the investigation, it was made clear to Plaintiff that she was no

longer welcome in the office.

19.     Plaintiff quickly became ostracized by individuals in the office and co-workers who were

formerly friendly with her ignored her presence entirely.

20.     Dawson is an African American man. He has a powerful sphere of influence Beaufort

County. While Plaintiff was met with sympathy from some within Beaufort County government,

the African American community in and round her employment became instantly cold and

distant from her. African American friends that she had for many years ignored her in work and

social situations. A Caucasian woman complaining of the harassment an African American man

led to Plaintiff becoming an outcast.

21.     Faced with the inevitable prospect of being returned to an incredibly hostile and

inappropriate environment in close proximity of the individual who had sexually harassed her,

Plaintiff had no choice but to resign from her position with Defendant.

22.     Plaintiff has lost significant salary and benefits due to the treatment of Defendant.

                           FIRST CAUSE OF ACTION: TITLE VII

                                 Sex Discrimination/Retaliation

23.     The Plaintiff re-alleges and incorporates each and every allegation set forth above as if

repeated verbatim.

24.     Defendant is an employer subject to Title VII of the Civil Rights Act of 1964, as

amended in 1991.



                                                  5
      9:19-cv-01515-BHH-BM          Date Filed 05/24/19       Entry Number 1       Page 6 of 7




25.     At all times during her employment, Plaintiff was performing all of her duties in a

satisfactory manner to the legitimate expectations of the Defendant.

26.     Plaintiff suffered harassment of a sexual nature and retaliation based on her reports of the

harassment.

27.     Defendant’s conduct, which constructively terminated her employment because of her

sex, constitutes a violation of Title VII of the Civil Rights Act, 42 U.S.C. §2000e et. seq.

28.     Defendant’s proffered reasons for the treatment of Plaintiff are a pretext for

discrimination based upon the Plaintiff’s sex and retaliation based on her protected act of

reporting the discrimination.

29.     As a result of these unlawful violations by the Defendant, the Plaintiff has suffered lost

wages and benefits, bonuses and other compensation, and has incurred attorney’s fees and costs.

30.     Further, because of Defendant’s conduct, Plaintiff has suffered and endured humiliation,

damage to her reputation, loss of esteem in the community and is entitled to compensatory

damages.

31.     Defendant’s conduct constitutes malicious, reckless and/or intentional violations of

Plaintiff’s rights under Title VII, entitling her to punitive damages.



                           PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully prays that the following relief by granted against

        Defendant:

               a. All relief available under Title VII and the other claims pled herein, including

                     but not limited to, an appropriate amount of back wages, bonuses and benefits



                                                  6
    9:19-cv-01515-BHH-BM           Date Filed 05/24/19      Entry Number 1        Page 7 of 7




                  to be established at trial; compensatory damages, actual and exemplary

                  damages, punitive damages, pre-judgment interest, costs and attorney’s fees.

               b. Reinstatement to her position formerly occupied in Defendant’s employ, or if

                  reinstatement is inappropriate, for an appropriate amount of front pay, benefits

                  and bonuses to be established at trial;

               c. Any and all further relief as appears just and proper to this Court.

   PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL MATTERS THUS TRIABLE



                                                     GIBBS & HOLMES

                                             By: s/ Allan R. Holmes
                                                 Allan R. Holmes (Fed ID # 1925)
                                                 Timothy O. Lewis (Fed. ID # 9864)
                                                 171 Church Street, Suite 110
                                                 Charleston, SC 29401
                                                 (843) 722-0033
                                                 aholmes@gibbs-holmes.com


May 24, 2019

Charleston, South Carolina




                                                 7
